2015 IL App (2d) 150341
                                   No. 2-15-0341
                          Opinion filed December 23, 2015
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of De Kalb County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) Nos. 14-CM-1231
                                       )      14-DT-368
                                       )      14-TR-11424
                                       )
BRITTANY MABERRY,                      ) Honorable
                                       ) Robert P. Pilmer,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE BIRKETT delivered the judgment of the court, with opinion.
       Justices McLaren and Hudson concurred in the judgment and opinion.

                                          OPINION

¶1     Defendant, Brittany Maberry, was arrested and charged with driving under the influence

of alcohol (DUI) (625 ILCS 5/11-501(a)(2) (West 2014)), possession of drug paraphernalia (720

ILCS 600/3.5(a) (West 2014)), and following too closely (625 ILCS 5/11-710(a) (West 2014)).

She moved to suppress evidence, contending that the arresting officer lacked reasonable grounds

to stop her car on the basis of following too closely. The trial court granted the motion. 1 The

State appeals. For the following reasons, we reverse and remand.

       1
           The trial court had earlier granted defendant’s petition to rescind her summary
suspension on the same grounds.
2015 IL App (2d) 150341


¶2     At the hearing on the motion to suppress, defendant testified that on September 12, 2014,

she was at Buffalo Wild Wings in Aurora. She dropped off a friend in Batavia, then headed

home. As she was driving down Annie Glidden Road (a four-lane road with two lanes in each

direction) approaching Twombly Road, where she lived, she noticed a car in front of her going

slower than the 45-mile-per-hour speed limit. She estimated that she was a car-length behind the

car before it moved to the right lane, at which time she accelerated to the speed limit. Defendant

estimated that she traveled behind the other vehicle for “[a]bout a football field maybe.” No

other cars were on the road and the weather was clear. Her driver training had taught her to

follow a car-length behind, or one to two seconds. As she turned onto Twombly, she saw lights

and pulled over.

¶3     Officer Devon Buckle testified that he was traveling at the 35-mile-per-hour speed limit

when he saw a car behind him. (The speed limit on this portion of Annie Glidden Road

increases from 30 to 35 to 45.) He estimated that the other car was five to six feet behind his.

Officer Buckle testified that the vehicle was so close that it “alarmed” him. The car followed

him at that distance for about half a block before he decided to change lanes so that he could see

more. He did not notice any other violations, but decided to pull the car over because it had been

following too closely.

¶4     During argument on the motion, the State relied on People v. Wofford, 2012 IL App (5th)
100138, for the proposition that “the statute does not prescribe any method by which law

enforcement is required to calculate a distance or time interval between vehicles.” The statute

simply states that “[t]he driver of a motor vehicle shall not follow another vehicle more closely

than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic

upon and the condition of the highway.” 625 ILCS 5/11-710(a) (West 2014).



                                              -2-
2015 IL App (2d) 150341


¶5     After hearing the parties’ arguments, the trial court found that the cars were traveling

between 30 and 35 miles per hour. It also found that defendant’s following within a car length

was reasonable under the statute. The trial court agreed with defendant that Wofford was

factually different from the instant case. Specifically, the trial court stated:

                “Other than [defendant] approaching the marked squad car, there’s nothing else

       noticeable or unusual about her driving.

                After the squad car pulls into the right lane [defendant] proceeds forward driving

       the speed limit, makes a left turn. There’s no other indication of any issues with her

       driving ability or any potential violations of the traffic code.” (Emphasis added.)

¶6     The trial court then said that in light of all the testimony it could not say that “the manner

in which she drove her vehicle that night was not reasonable and prudent, that she did not have

due regard for the speed of both vehicles and the traffic upon the roadway as well as condition of

the highway.” The court then granted defendant’s motion to suppress evidence. The State filed

a certificate of impairment and a timely notice of appeal.

¶7     On appeal, the State contends that the trial court erred in granting the motion to suppress.

¶8     We initially note that defendant has not filed a brief in this court. However, as the issue

is relatively simple, we may resolve it without the benefit of an appellee’s brief. See First

Capital Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).

¶9     Section 11-710 of the Illinois Vehicle Code (Code) proscribes “follow[ing] another

vehicle more closely than is reasonable and prudent, having due regard for the speed of such

vehicles and the traffic upon and the condition of the highway.” 625 ILCS 5/11-710(a) (West

2014). As the trial court noted, the statute provides no standards concerning what is “reasonable

and prudent.”



                                                 -3-
2015 IL App (2d) 150341


¶ 10   Vehicle stops are subject to the fourth amendment’s reasonableness requirement. People

v. Hackett, 2012 IL 111781, ¶ 20 (citing U.S. Const., amend. IV). A traffic stop may be justified

on something less than probable cause. Id. ¶ 28. A traffic stop is more analogous to a Terry stop

than to a formal arrest.    See Terry v. Ohio, 392 U.S. 1 (1968).          Thus, we analyze the

reasonableness of a traffic stop under Terry principles. “A police officer may conduct a brief,

investigatory stop of a person where the officer can point to specific and articulable facts which,

taken together with rational inferences from those facts, reasonably warrant the intrusion.”

Hackett, 2012 IL 111781, ¶ 20 (citing People v. Close, 238 Ill. 2d 497, 505 (2010)). The

question is whether Officer Buckle had reasonable suspicion that defendant was following him at

a distance that was not “reasonable and prudent.” 625 ILCS 5/11-710(a) (West 2014).

¶ 11   When reviewing a trial court’s ruling on a motion to suppress, the trial court’s findings of

historical fact are reviewed only for clear error, giving due weight to any inferences drawn from

these facts by the fact finder, and reversal is warranted only when those findings are against the

manifest weight of the evidence. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). However, a

reviewing court may undertake its own assessment of the facts in relation to the issues and may

draw its own conclusions when deciding what relief should be granted. Id. A trial court’s legal

ruling as to whether suppression is warranted is subject to de novo review. Id.

¶ 12   In Wofford, the stop was made by a state trooper who “used a method of counting the

dotted lines on the roadway to determine the time interval between the vehicles, based on the

guidelines set forth in the Illinois Rules of the Road.” Wofford, 2012 IL App (5th) 100138, ¶ 25.

The appellate court in Wofford held that it was objectively reasonable for the trooper to rely on

the Rules of the Road guideline that a driver follows another vehicle too closely when there is

less than a two-second interval between the vehicles. Id. ¶ 26. Whether a vehicle is following



                                               -4-
2015 IL App (2d) 150341


another vehicle too closely is a proper subject of lay opinion testimony under Illinois Rule of

Evidence 701 (eff. Jan. 1, 2011), provided that there is a reasonable opportunity to observe the

vehicle in question. Rule 701 provides:

               “If the witness is not testifying as an expert, the witness’ testimony in the form of

       opinions or inferences is limited to those opinions or inferences which are (a) rationally

       based on the perception of the witness, and (b) helpful to a clear understanding of the

       witness’ testimony or the determination of a fact in issue, and (c) not based on scientific,

       technical, or other specialized knowledge within the scope of Rule 702.” Id.

¶ 13   Here, the State argues that if a motorist were traveling at 30 to 35 miles per hour and

there were a vehicle one car-length or less behind the motorist, when the motorist needed to

brake, the other vehicle would not have enough time to stop to avoid an accident. The State also

argues that “[i]mplicit in the reasonableness of an interval between two cars is the duty of a

driver to maintain an interval between his car and the car in front of him sufficient to allow him

to stop safely if the driver of the car ahead must stop suddenly.” Burgdorff v. International

Business Machines, 35 Ill. App. 3d 192, 195 (1975). The State contends that the uncontested

testimony shows that, while defendant followed Officer Buckle’s car for the length of a football

field at a distance of one car-length behind, she could not have stopped safely.

¶ 14   The fact that defendant followed Officer Buckle’s squad car at an interval of a car-length

or less for the distance of a football field while at a speed of 30 to 35 miles per hour was

uncontested. Officer Buckle stopped defendant’s vehicle based on his observation and opinion

that defendant was following him at an unsafe distance.          We hold that Officer Buckle’s

observation justified an investigatory traffic stop. “In judging a police officer’s conduct, we

apply an objective standard, considering whether the facts available to the officer at the moment



                                               -5-
2015 IL App (2d) 150341


of the seizure justify the action taken.” Hackett, 2012 IL 111781, ¶ 29. The trial court was

mistaken in believing that the State was required to show some “other indication” of issues with

defendant’s driving ability in addition to following too closely in violation of section 11-710 of

the Code. 625 ILCS 5/11-710(a) (West 2014).

¶ 15   Accordingly, the judgment of the circuit court of De Kalb County is reversed and this

cause is remanded for further proceedings.

¶ 16   Reversed and remanded.




                                              -6-